                                    UNITED STATES DISTRICT COURT

                             FOR THE WESTERN DISTRICT OF VIRGINIA

      ELIZABETH SINES, et. al.,                            )
                                                           )
                      Plaintiffs,                          )
                                                           )
      v.                                                   )    Case No: 317-cv-00072-NKM
                                                           )
      JASON KESSLER, et. al.,                              )
                                                           )
                 Defendants.                               )
      _____________________________________

                              ANSWER AND GROUNDS FOR DEFENSE

           COMES NOW Defendants, JEFF SCHOEP, THE NATIONAL SOCIALIST

  MOVEMENT, and THE NATIONALIST FRONT1 (hereinafter “Defendants”), by counsel, and

  states the following Answer and Grounds of Defense to the Second Amended Complaint of Plaintiff

  Elizabeth Sines, et. al.

                                             FIRST DEFENSE

           1.      Denied.2

           2.      Defendants lack sufficient information to admit or deny the allegations of paragraph 2.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.




  11
    Through the submission of this answer, Defendants do not and explicitly are not acknowledging the
  existence of the “Nationalist Front” as a continuing, ongoing organization; rather, Defendants explicitly
  deny the ongoing existence of such an organization and have no knowledge of any ongoing organization
  purporting to be the Nationalist Front. Their inclusion in this answer is due to the Court’s direction that
  Defendant Jeff Schoep find an attorney for the Nationalist Front and submit an answer on its behalf.
  2
   In this Answer, where a particular answering defendant makes an admission or denial it is admitted or denied by
  all based solely on the knowledge of that particular answering Defendant and to the limits of said Defendant’s
  knowledge. The phrase “or ratifying” is included in each factual denial as if fully typed in.

  _____________________________________________________________________________________
  Sines v. Kessler et. al.                                                Page 1 of 60
  Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 1 of 63 Pageid#: 7106
          3.      Denied.

          4.      Defendants deny the allegations in the first three sentences of paragraph 4. Defendants

  lack sufficient knowledge to admit or deny the remaining allegations in paragraph 4. To the extent an

  answer is required, Defendants deny and demand strict proof thereof.

          5.      Paragraph 5 contains legal conclusions to which no answer is required. To the extent an

  answer is required, Defendants deny and demand strict proof thereof.

          6.      Denied.

          7.      Paragraph 7 lacks allegations for the Defendants to admit or deny. To the extent an

  answer is required, Defendants deny and demand strict proof thereof.

          8.      Paragraph 8 contains legal conclusions to which no answer is required.

          9.      Paragraph 9 contains legal conclusions to which no answer is required.

          10.     Defendant deny the allegations in the sixth sentence of paragraph 10. Defendants lack

  sufficient information to admit or deny the remaining allegations in paragraph 10. To the extent an

  answer is required, Defendants deny and demand strict proof thereof.

          11.     Defendant deny the allegations in the fourth sentence of paragraph 11. Defendants lack

  sufficient information to admit or deny the remaining allegations in paragraph 11. To the extent an

  answer is required, Defendants deny and demand strict proof thereof.

          12.     Defendants lack sufficient information to admit or deny the allegations in paragraph 12.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          13.     Defendants lack sufficient information to admit or deny the allegations in paragraph 13.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.


  _____________________________________________________________________________________
  Sines v. Kessler et. al.                                                Page 2 of 63
  Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 2 of 63 Pageid#: 7107
          14.     Defendants lack sufficient information to admit or deny the allegations in paragraph 14.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          15.     Defendants lack sufficient information to admit or deny the allegations in paragraph 15.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          16.     Defendants lack sufficient information to admit or deny the allegations in paragraph 16.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          17.     Defendants lack sufficient information to admit or deny the allegations in paragraph 17.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          18.     Defendants lack sufficient information to admit or deny the allegations in paragraph 18.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          19.     Defendants lack sufficient information to admit or deny the allegations in paragraph 19.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          20.     Defendants lack sufficient information to admit or deny the allegations in paragraph 20.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          21.     Defendants lack sufficient information to admit or deny the allegations in paragraph 21.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          22.     Defendants lack sufficient information to admit or deny the allegations in paragraph 22.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          23.     Defendants lack sufficient information to admit or deny the allegations in paragraph 23.

  To the extent an answer is required, Defendants deny the allegations except that they admit that Mr.

  Fields has been convicted of murder.


  _____________________________________________________________________________________
  Sines v. Kessler et. al.                                                Page 3 of 63
  Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 3 of 63 Pageid#: 7108
          24.      Defendants lack sufficient information to admit or deny the allegations in paragraph 24.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          25.      Defendants lack sufficient information to admit or deny the allegations in paragraph 25.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          26.      Defendants lack sufficient information to admit or deny the allegations in paragraph 26.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          27.      Defendants lack sufficient information to admit or deny the allegations in paragraph 27.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          28.      Defendants lack sufficient information to admit or deny the allegations in paragraph 28.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          29.      Defendants lack sufficient information to admit or deny the allegations in paragraph 29.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          30.      Defendants lack sufficient information to admit or deny the allegations in paragraph 30.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          31.      Defendants lack sufficient information to admit or deny the allegations in paragraph 31.

  To the extent an answer is required, Defendant Schoep denies that he is the head of the NSM.

  Defendants deny that the Nationalist Front (hereinafter “NF”) is an umbrella organization or any

  organization at all, for that matter.

          32.      Defendants lack sufficient information to admit or deny the allegations in paragraph 32.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.




  _____________________________________________________________________________________
  Sines v. Kessler et. al.                                                Page 4 of 63
  Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 4 of 63 Pageid#: 7109
          33.     Defendants lack sufficient information to admit or deny the allegations in paragraph 33.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          34.     Defendants lack sufficient information to admit or deny the allegations in paragraph 34.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          35.     Defendants lack sufficient information to admit or deny the allegations in paragraph 35.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          36.     Defendants lack sufficient information to admit or deny the allegations in paragraph 36.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          37.     Defendants lack sufficient information to admit or deny the allegations in paragraph 37.

  To the extent an answer is required, Defendants deny the allegations except that they admit that Mr.

  Schoep said the quotations attributed to him, or words similar. Defendant Schoep and NSM denies any

  participation in the events of August 11. Defendant Schoep admits to his participation in the Unite the

  Right Rally on August 12; however, Defendant Schoep denies any negligence, willful or accidental,

  and denies any culpability for any violence which may have occurred in or about Charlottesville,

  Virginia on the dates in question, as do the remaining Defendants.

          38.     Defendants deny the allegations contained in paragraph 38 except that Defendant

  Schoep admits that he is the former Commander of the NSM. Defendants further deny participating in

  any acts of violence with the exception of defending themselves to the extent allowed by law and in

  proportional response to violence enacted against the Defendants.

          39.     Defendants lack sufficient information to admit or deny the allegations contained in

  paragraph 39. Defendant Schoep admits that the NF was only an agreement between separate

  organizations to work together, but to keep their organizations separate from each other, as such there
  _____________________________________________________________________________________
  Sines v. Kessler et. al.                                                Page 5 of 63
  Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 5 of 63 Pageid#: 7110
  was never individual leadership of NF as it was never anything more than an agreement. Defendants

  deny the remaining allegations and demand strict proof thereof.

         40.     Defendants lack sufficient information to admit or deny the allegations in paragraph 40.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

         41.     Defendants lack sufficient information to admit or deny the allegations in paragraph 41.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

         42.     Defendants lack sufficient information to admit or deny the allegations in paragraph 42.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

         43.     Defendants lack sufficient information to admit or deny the allegations in paragraph 43.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

         44.     Denied.

         45.     Denied.

         46.     Defendants lack sufficient knowledge to confirm or deny the remaining allegations in

  paragraph 46. To the extent an answer is required, Defendants deny and demand strict proof thereof.

         47.     Defendants lack sufficient knowledge to confirm or deny the remaining allegations in

  paragraph 47. To the extent an answer is required, Defendants deny and demand strict proof thereof.

         48.     Defendants lack sufficient information to admit or deny the allegations in paragraph 48.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

         49.     Paragraph 49 contains legal conclusions and historical generalizations regarding the

  Third Reich to which no answer is required. Defendants lack sufficient information to admit or deny




  _____________________________________________________________________________________
  Sines v. Kessler et. al.                                                Page 6 of 63
  Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 6 of 63 Pageid#: 7111
  any further allegations or allusions contained in paragraph 49. To the extent that an answer is required,

  Defendants deny and demand strict proof thereof.

          50.     Paragraph 50 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.

          51.     Defendants lack sufficient information to admit or deny the allegations in paragraph 51.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          52.     Defendants lack sufficient information to admit or deny the allegations in paragraph 52.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          53.     Defendants lack sufficient information to admit or deny the allegations in paragraph 53.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          54.     Defendants lack sufficient information to admit or deny the allegations in paragraph 54.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          55.     Defendants lack sufficient information to admit or deny the allegations in paragraph 55.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          56.     Defendants lack sufficient information to admit or deny the allegations in paragraph 56.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          57.     Defendants lack sufficient information to admit or deny the allegations in paragraph 57.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          58.     Defendants lack sufficient information to admit or deny the allegations in paragraph 58.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.




  _____________________________________________________________________________________
  Sines v. Kessler et. al.                                                Page 7 of 63
  Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 7 of 63 Pageid#: 7112
         59.     Paragraph 59 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.

         60.     Paragraph 60 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.

         61.     Defendants lack sufficient information to admit or deny the allegations in paragraph 61

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

         62.     Paragraph 62 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.

         63.     Defendants lack sufficient information to admit or deny the allegations in paragraph 63

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

         64.     Defendants lack sufficient information to admit or deny the allegations in paragraph 64.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

         65.     Defendants lack sufficient information to admit or deny the allegations in paragraph 65

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

         66.     Paragraph 66 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.

         67.     Paragraph 67 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.

         68.     Paragraph 68 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.




  _____________________________________________________________________________________
  Sines v. Kessler et. al.                                                Page 8 of 63
  Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 8 of 63 Pageid#: 7113
          69.     Paragraph 69 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.

          70.     Paragraph 70 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.

          71.     Paragraph 71 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.

          72.     Defendants lack sufficient information to admit or deny the allegations in paragraph 72

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          73.     Defendants lack sufficient information to admit or deny the allegations in paragraph 73

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          74.     Paragraph 74 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.

          75.     Defendants lack sufficient information to admit or deny the allegations in paragraph 75.

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          76.     Defendants are without knowledge or information sufficient to form a belief as to the

  truth of the allegations in paragraph 76, and on that basis, deny those allegations except that all

  Defendants deny any allegations of a conspiracy.

          77.     Defendants lack sufficient information to admit or deny the allegations in paragraph 77

  To the extent an answer is required, Defendants deny and demand strict proof thereof.

          78.     Paragraph 78 contains legal conclusions to which no answer is required. To the extent

  an answer is required, Defendants deny and demand strict proof thereof.


  _____________________________________________________________________________________
  Sines v. Kessler et. al.                                                Page 9 of 63
  Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 9 of 63 Pageid#: 7114
           79.      Defendants lack sufficient information to admit or deny the allegations in paragraph 79.

   To the extent an answer is required, Defendants deny and demand strict proof thereof.

           80.      Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 80, and on that basis, deny those allegations except that all

   Defendants deny any allegations of a conspiracy.

           81.      Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 81, and on that basis deny those allegations, and deny as factually

   inaccurate allegations of conspiracy or the planning of unlawful acts.

           82.      Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 82, and on that basis, deny those allegations, deny as factually

   inaccurate allegations of conspiracy or the planning of unlawful acts, except that all Answering

   Defendants deny any allegations of a conspiracy .

           83.      Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 83, and on that basis, deny those allegations except that all

   Defendants deny any allegations of a conspiracy .

           84.      Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 84, and on that basis, deny those allegations except that all

   Defendants deny any allegations of a conspiracy..

           85.      Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 85, and on that basis, deny those allegations, deny as factually

   inaccurate allegations of conspiracy or the planning of unlawful acts, and aver that the Daily Stormer

   speaks for itself.
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 10 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 10 of 63 Pageid#: 7115
            86.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 86, and on that basis, deny those allegations, deny as factually

   inaccurate allegations of conspiracy or the planning of unlawful acts, and aver that altright.com speaks

   for itself.

            87.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 87, and on that basis, deny those allegations, and deny as factually

   inaccurate allegations of conspiracy or the planning of unlawful acts.

            88.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 88, and on that basis, deny those allegations, and deny as factually

   inaccurate allegations of conspiracy or the planning of unlawful acts.

            89.    Defendants lack sufficient information to admit or deny the allegations in paragraph 89

   To the extent an answer is required, Defendants deny and demand strict proof thereof.

            90.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 90, and on that basis, deny those allegations, and deny as factually

   inaccurate allegations of conspiracy or the planning of unlawful acts.

            91.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 91, and on that basis, deny those allegations, deny as factually

   inaccurate allegations of conspiracy or the planning of unlawful acts, and aver that the Daily Stormer

   and altright.com speak for themselves.

            92.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 92, and on that basis, deny those allegations, and deny as factually

   inaccurate allegations of conspiracy or the planning of unlawful acts.
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 11 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 11 of 63 Pageid#: 7116
           93.     Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 93, and on that basis, deny those allegations, and deny as factually

   inaccurate allegations of conspiracy or the planning of unlawful acts.

           94.     Defendants lack sufficient information to admit or deny the allegations in paragraph 94.

   To the extent an answer is required, Defendants deny and demand strict proof thereof.

           95.     Paragraph 95 contains legal conclusions, to which no answer is required. To the extent

   an answer is required, Defendants deny and demand strict proof thereof.

           96.     Defendants lack sufficient information to admit or deny the allegations in paragraph 96.

   To the extent an answer is required, Defendants deny and demand strict proof thereof.

           97.     Paragraph 97 contains legal conclusions, to which no answer is required. To the extent

   an answer is required, Defendants deny and demand strict proof thereof.

           98.     Defendants lack sufficient information to admit or deny the allegations in paragraph 98

   To the extent an answer is required, Defendants deny.

           99.     Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 99, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts and aver that the referenced

   document speaks for itself.

           100.    Answering Defendants deny as factually inaccurate the allegations of conspiracy or the

   planning of unlawful acts in paragraph 100 and aver that the referenced document speaks for itself.

           101.    Paragraph 101 contains legal conclusions, to which no answer is required. To the extent

   an answer is required, Defendants deny and demand strict proof thereof.


   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 12 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 12 of 63 Pageid#: 7117
           102.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 102, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in paragraph 102, and aver

   that any such posting speaks for itself.

           103.    Defendants deny as factually inaccurate the allegations of conspiracy or the planning of

   unlawful acts in paragraph 103 and aver that the postings speak for themselves.

           104.    Defendants deny as factually inaccurate the allegations of conspiracy or the planning of

   unlawful acts in paragraph 104 and aver that the postings speak for themselves.

           105.    Defendants deny as factually inaccurate the allegations of conspiracy or the planning of

   unlawful acts in paragraph 105 and aver that the postings speak for themselves.

           106.    Defendants deny as factually inaccurate the allegations of conspiracy or the planning of

   unlawful acts in paragraph 106 and aver that the postings speak for themselves.

           107.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 107, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   the postings speaks for themselves.

           108.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 108, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such postings speaks for themselves.

           109.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 109, and on that basis, deny those allegations, and deny as factually
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 13 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 13 of 63 Pageid#: 7118
   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such posting speaks for itself.

           110.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 110, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such posting speaks for itself.

           111.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 111, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such posting speaks for itself.

           112.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 112, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such posting speaks for itself.

           113.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 113, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such posting speaks for itself,

           114.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 114, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such posting speaks for itself.
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 14 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 14 of 63 Pageid#: 7119
           115.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 115, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such posting speaks for itself.

           116.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 116, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such posting speaks for itself.

           117.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 117, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such posting on Daily Stormer speaks for itself.

           118.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 118, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph.

           119.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 119, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that

   any such posting speaks for itself.

           120.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 120, and on that basis, deny those allegations, and deny as factually inaccurate


   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 15 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 15 of 63 Pageid#: 7120
   any allegations of conspiracy or the planning of unlawful acts in this paragraph, and aver that any such

   posting speaks for itself.

           121.     Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 121, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning of unlawful acts in this paragraph, and aver that any such

   posting speaks for itself.

           122.     Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 122, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning of unlawful acts in this paragraph, and aver the referenced

   poster speaks for itself.

           123.     Defendants deny as factually inaccurate any allegations of conspiracy or the planning

   of unlawful acts in paragraph 123 and aver that any such internet posting speaks for itself.

           124.     Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 124, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning of unlawful acts in this paragraph, and aver that any such

   posting speaks for itself.

           125.     Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 125, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning of unlawful acts in this paragraph and aver that the Daily

   Stormer speaks for itself.

           126.     Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 126, and on that basis, deny those allegations, and deny as factually inaccurate
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 16 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 16 of 63 Pageid#: 7121
   any allegations of conspiracy or the planning of unlawful acts in this paragraph, and aver that any such

   posting or recorded communication speaks for itself.

           127.     Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 127, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning of unlawful acts in this paragraph, and aver that any such

   posting speaks for itself.

           128.     Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 128, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning of unlawful acts in this paragraph, and aver that any such

   posting or podcast speaks for itself.

           129.     Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 129, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph, and aver that any such posting speaks for itself.

           130.     Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 130, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy the planning, intending, or committing of unlawful acts in this paragraph.

           131.     Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 131, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning of unlawful acts in this paragraph, and aver that any such

   permits speak for themselves.


   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 17 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 17 of 63 Pageid#: 7122
           132.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 132, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           133.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 133, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           134.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 134, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and aver that any such posting speaks for itself.

           135.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 135, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and aver that any such posting speaks for itself.

           136.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 136, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and aver that any such voice chat speaks for itself.

           137.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 137, and on that basis, deny those allegations, and deny as factually inaccurate
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 18 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 18 of 63 Pageid#: 7123
   any allegations of conspiracy or the planning, intending, or committing of unlawful acts and aver that

   the claim based on this paragraph has been dismissed.

           138.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 138, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts and aver that

   the claim based on this paragraph has been dismissed.

           139.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 139, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and aver that any such store signs speak for themselves.

           140.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 140, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and aver that any such posting or store signs speak for themselves.

           141.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 141, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and aver that any such letters speak for themselves.

           142.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph, and on that basis, deny those allegations, and deny as factually inaccurate any

   allegations of conspiracy or the planning, intending, or committing of unlawful acts in this paragraph.


   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 19 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 19 of 63 Pageid#: 7124
           143.      Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 143, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts.

           144.      Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 144, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and avers the Discord speaks for itself.

           145.      Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph, and on that basis, deny those allegations, and deny as factually inaccurate any

   allegations of conspiracy or the planning, intending, or committing of unlawful acts in this paragraph

   and aver the Daily Stormer speaks for itself.

           146.      Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 146, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph, aver that Discord call recordings speak for themselves.

           147.      Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 147, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning, intending, or committing of unlawful acts in

   this paragraph.

           148.      Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 148, and on that basis, deny those allegations, and deny as factually


   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 20 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 20 of 63 Pageid#: 7125
   inaccurate any allegations of conspiracy or the planning, intending, or committing of unlawful acts in

   this paragraph, and aver that Discord postings speak for themselves.

           149.    Defendants are without knowledge or information sufficient to form a belief as to the

   truth of the allegations in paragraph 149, and on that basis, deny those allegations, and deny as factually

   inaccurate any allegations of conspiracy or the planning, intending, or committing of unlawful acts in

   this paragraph, and aver that Discord or internet posts speak for themselves.

           150.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 150, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and state the Vice documentary speaks for itself.

           151.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 151, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and aver the Discord posts speak for themselves.

           152.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 152, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           153.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 153, and on that basis, deny those allegations.

           154.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 154, and on that basis, deny those allegations.
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 21 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 21 of 63 Pageid#: 7126
           155.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 155, and on that basis, deny those allegations.

           156.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 156, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           157.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 157, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           158.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 158, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           159.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 159, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           160.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 160, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 22 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 22 of 63 Pageid#: 7127
           161.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 161, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           162.    Defendants deny as factually inaccurate any allegations of conspiracy or the planning,

   intending, or committing of unlawful acts in paragraph 162.

           163.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 163, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           164.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 164, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           165.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 165, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver there is publicly available video of this portion of the march and it speaks

   for itself and that Discord or twitter posts speak for themselves.

           166.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 166, and on that basis, deny those allegations, and deny as factually inaccurate


   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 23 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 23 of 63 Pageid#: 7128
   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           167.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 167, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           168.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 168, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           169.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 169, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           170.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 170, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           171.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 171, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 24 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 24 of 63 Pageid#: 7129
            172.   Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 172, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

            173.   Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 173, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

            174.   Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 174, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

            175.   Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 175, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver there is publicly available video of this portion of the march and it speaks

   for itself.

            176.   Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 176, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and aver that any such video speaks for itself.



   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 25 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 25 of 63 Pageid#: 7130
           177.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 177, and on that basis, deny those allegations.

           178.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 178, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           179.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 179, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           180.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 180, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           181.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 181, and on that basis, deny those allegations.

           182.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 182, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph, and aver that the internet post speaks for itself.

           183.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 183, and on that basis, deny those allegations, and deny as factually inaccurate
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 26 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 26 of 63 Pageid#: 7131
   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver that internet posts speak for themselves.

           184.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 184, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver that internet posts speak for themselves.

           185.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 185, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver that internet posts speak for themselves.

           186.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 186, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph except that it is admitted Unite the Right occurred on August 12, 2017.

           187.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 187, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver there is publicly available video of this event and that it speaks for itself

   and that statements on the internet or video speak for themselves.

           188.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 188, and on that basis, deny those allegations, and deny as factually inaccurate


   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 27 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 27 of 63 Pageid#: 7132
   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver that internet or video posts speak for themselves.

           189.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 189, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver that Discord posts speak for themselves.

           190.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 190, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver that Discord chats speak for themselves.

           191.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 191, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver that Discord logs speak for themselves.

           192.    Defendants deny as factually inaccurate any allegations of conspiracy or the planning,

   intending, or committing of unlawful acts in this paragraph 192.

           193.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 193, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts, or of failure to

   follow instructions from or agreement with law enforcement in this paragraph.

           194.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 194, and on that basis, deny those allegations, and deny as factually inaccurate
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 28 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 28 of 63 Pageid#: 7133
   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver there is video of this rally and said video speaks for itself.

           195.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 195, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           196.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 196, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           197.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 197, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           198.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 198, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           199.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 199, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 29 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 29 of 63 Pageid#: 7134
           200.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 200, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants aver there is publicly available video of this portion of the march that contains

   the quoted language but further aver that none of them expressed said language and that context given

   in Plaintiffs’ complaint is entirely inaccurate based on the video.

           201.    This paragraph was dismissed and does not require a response. Defendants lack

   sufficient knowledge or information to admit or deny the allegations contained in paragraph 201, and

   on that basis, deny those allegations, and deny as factually inaccurate any allegations of conspiracy or

   the planning, intending, or committing of unlawful acts in this paragraph.

           202.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 202, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           203.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 203, and on that basis, deny those allegations.

           204.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 204, and on that basis, deny those allegations.

           205.    Defendants admit that some individuals legally carried firearms and dressed in para-

   military attire. Other than as admitted in this paragraph Defendants lack sufficient knowledge or

   information to admit or deny the allegations contained in paragraph 205, and on that basis, deny those

   allegations, and deny as factually inaccurate any allegations of conspiracy or the planning, intending,

   or committing of unlawful acts in this paragraph.

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 30 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 30 of 63 Pageid#: 7135
           206.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 206, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           207.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 207, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           208.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 208, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           209.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 209, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           210.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 210, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Further, it is specifically denied that any defendant spit on or caused to be spit on Plaintiff

   Romero.

           211.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 211, and on that basis, deny those allegations, and deny as factually inaccurate

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 31 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 31 of 63 Pageid#: 7136
   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           212.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 212, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           213.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 213, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph

           214.    Defendants deny as factually inaccurate any allegations of conspiracy or the planning,

   intending, or committing of unlawful acts in paragraph 214.

           215.    Defendants deny as factually inaccurate any allegations of conspiracy or the planning,

   intending, or committing of unlawful acts in paragraph 215.

           216.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 216, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           217.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 217, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 32 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 32 of 63 Pageid#: 7137
           218.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 218, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           219.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 219, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           220.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 220, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts or of “common

   tactics” in this paragraph.

           221.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 221, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           222.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 222, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph, except it is admitted that Charlottsville Police declared the gathering at Emancipation Park

   unlawful.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 33 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 33 of 63 Pageid#: 7138
           223.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 223, and on that basis, deny those allegations, except it is admitted that state of

   emergency was announced by police officers around 11:28 a.m.

           224.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 224, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           225.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 225, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           226.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 226, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           227.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 227, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph and further deny the statements alleged are admissions of any unlawful conduct.

           228.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 228, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 34 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 34 of 63 Pageid#: 7139
           229.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 229, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           230.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 230, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           231.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 231, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           232.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 232, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           233.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 233, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           234.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 234, and on that basis, deny those allegations, and deny as factually inaccurate




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 35 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 35 of 63 Pageid#: 7140
   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           235.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 234, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           236.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 236, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           237.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 237, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           238.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 238, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           239.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 239, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 36 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 36 of 63 Pageid#: 7141
           240.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph240, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           241.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 241, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants admit they are aware Fields has been convicted of murder for actions taken in

   Charlottesville on August 12, 2017.

           242.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 242, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           243.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 243, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           244.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 244, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           245.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 245, and on that basis, deny those allegations, and deny as factually inaccurate

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 37 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 37 of 63 Pageid#: 7142
   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           246.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 246, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           247.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 247, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph. Defendants admit they are aware James Fields has been convicted of murder.

           248.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 248, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           249.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 249, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           250.    This paragraph does not require a response.

           251.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 251, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 38 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 38 of 63 Pageid#: 7143
           252.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 252, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           253.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 253, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           254.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 254, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           255.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 255, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           256.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 256, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           257.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 257, and on that basis, deny those allegations, and deny as factually inaccurate




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 39 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 39 of 63 Pageid#: 7144
   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           258.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 258, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           259.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 259, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           260.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 260, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           261.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 261, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.

           262.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 262, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 40 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 40 of 63 Pageid#: 7145
           263.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 263, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, or committing of unlawful acts in this

   paragraph or it’s footnote.

           264.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 264, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           265.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 265, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           266.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 266, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           267.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 267, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           268.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 268, and on that basis, deny those allegations, and deny as factually inaccurate




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 41 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 41 of 63 Pageid#: 7146
   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           269.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 269, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           270.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 270, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           271.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 271, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           272.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph, 272 and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           273.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 273, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 42 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 42 of 63 Pageid#: 7147
           274.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 274, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           275.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 275, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           276.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 276, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           277.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 277, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           278.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 278, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           279.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 279, and on that basis, deny those allegations, and deny as factually inaccurate




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 43 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 43 of 63 Pageid#: 7148
   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           280.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 280, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           281.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph, 281 and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           282.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 282, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           283.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 283, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           284.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 284, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 44 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 44 of 63 Pageid#: 7149
           285.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 285, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           286.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 286, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           287.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 287, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           288.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 288, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           289.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 289, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           290.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 290, and on that basis, deny those allegations, and deny as factually inaccurate




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 45 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 45 of 63 Pageid#: 7150
   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           291.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 291, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           292.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 292, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           293.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 293, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           294.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 294, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           295.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 295, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 46 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 46 of 63 Pageid#: 7151
           296.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 296, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           297.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 297, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           298.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 298, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           299.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 299, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           300.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 300, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph. Defendants aver that the Daily Stormer speaks for itself.

           301.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 301, and on that basis, deny those allegations, and deny as factually inaccurate




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 47 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 47 of 63 Pageid#: 7152
   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           302.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 302, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           303.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 303, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           304.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 304, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           305.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 305, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           306.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 306, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 48 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 48 of 63 Pageid#: 7153
           307.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 307, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph. Defendants admit they attempted to raise funds for legal defense.

           308.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 308, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           309.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 309, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           310.    Defendants deny as factually inaccurate any allegations of conspiracy or the planning,

   intending, committing or ratifying of unlawful acts in paragraph 310.

           311.    Defendants deny as factually inaccurate any allegations of conspiracy or the planning,

   intending, committing or ratifying of unlawful acts in paragraph 311 except they admit the Robert E.

   Lee statue issue was relevant to the rally in Charlottesville.

           312.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 312, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           313.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 313, and on that basis, deny those allegations, and deny as factually inaccurate

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 49 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 49 of 63 Pageid#: 7154
   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           314.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 314, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           315.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 315, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           316.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 316, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           317.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 317, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           318.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 318, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 50 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 50 of 63 Pageid#: 7155
           319.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 319, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           320.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 320, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           321.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 321, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           322.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 322, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           323.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 323, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph. Jason Kessler denies the allegations in this paragraph as factually inaccurate.

           324.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 324, and on that basis, deny those allegations, and deny as factually inaccurate




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 51 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 51 of 63 Pageid#: 7156
   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           325.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 325, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           326.    Admitted.

           327.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 327, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           328.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 328, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           329.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 329, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           330.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 330, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 52 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 52 of 63 Pageid#: 7157
           331.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 331, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           332.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 332, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           333.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 333, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           334.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 334, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph but they admit they are aware James Fields was convicted of murder based on his conduct in

   Charlottesville on August 12, 2017.

           335.    Defendants incorporate herein all previous admissions and denials.

           336.    Defendants deny they are liable to plaintiffs or any one of them.

           337.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 337, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 53 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 53 of 63 Pageid#: 7158
           338.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 338, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           339.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 339, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           340.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 340, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           341.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 341, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           342.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 342, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           343.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 343, and on that basis, deny those allegations, and deny as factually inaccurate




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 54 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 54 of 63 Pageid#: 7159
   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph and further deny they are liable to the plaintiffs or any one of them.

           344.    Defendants incorporate herein all previous admissions and denials.

           345.    Defendants deny they are liable to plaintiffs or any one of them.

           346.    Paragraph 346 includes legal conclusions to which no answer is required. To the extent

   an answer is required, Defendants deny and demand strict proof thereof.

           347.    Paragraph 347 includes legal conclusions to which no answer is required. To the extent

   an answer is required, Defendants deny and demand strict proof thereof.

           348.    Paragraph 348 includes legal conclusions to which no answer is required. To the extent

   an answer is required, Defendants deny and demand strict proof thereof.

           349.    Paragraph 349 includes legal conclusions to which no answer is required. To the extent

   an answer is required, Defendants deny and demand strict proof thereof.

           350.    Paragraph 350 includes legal conclusions to which no answer is required. To the extent

   an answer is required, Defendants deny and demand strict proof thereof.

           351.    Defendants incorporate herein all previous admissions and denials.

           352.    Defendants deny they are liable to plaintiffs or any one of them and expressly deny as

   factually inaccurate any allegations of conspiracy or the planning, intending, committing or ratifying of

   unlawful acts in this paragraph and all its subparts.

           353.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 353, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 55 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 55 of 63 Pageid#: 7160
           354.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 354, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph and further deny they are liable to the plaintiffs or any one of them.

           355.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 355, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph and further deny they are liable to the plaintiffs or any one of them.

           356.    Defendants incorporate herein all previous admissions and denials.

           357.    Paragraph 357 includes legal conclusions to which no answer is required.

           358.    Paragraph 358 includes legal conclusions to which no answer is required.

           359.    Paragraph 359 includes legal conclusions to which no answer is required.

           360.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 360, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           361.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 361, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           362.    Paragraph 362 includes legal conclusions to which no answer is required.

           363.    Denied.

           364.    Defendants incorporate herein all previous admissions and denials.

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 56 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 56 of 63 Pageid#: 7161
           365.    Paragraph 362 includes legal conclusions to which no answer is required.

           366.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 366, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph.

           367.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph, and on that basis, deny those allegations, and deny as factually inaccurate any

   allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph and further deny they are liable to the plaintiffs or any one of them.

           368.    Defendants incorporate herein all previous admissions and denials.

           369.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 369, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph and further deny they are liable to the plaintiffs or any one of them.

           370.    Defendants incorporate herein all previous admissions and denials.

           371.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph, and on that basis, deny those allegations, and deny as factually inaccurate any

   allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph, and further deny they are liable to the plaintiffs or any one of them.

           372.    Defendants lack sufficient knowledge or information to admit or deny the allegations

   contained in paragraph 372, and on that basis, deny those allegations, and deny as factually inaccurate

   any allegations of conspiracy or the planning, intending, committing or ratifying of unlawful acts in this

   paragraph, and further deny they are liable to the plaintiffs or any one of them.

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 57 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 57 of 63 Pageid#: 7162
           373.     Paragraphs 373 through 377 do not require a response because they do not allege facts.

   Notwithstanding said reservation, but without waving it, Defendants deny plaintiffs are entitled to any

   of the relief requested.

                                                  DEFENSES

                                               FIRST DEFENSE

           378.     The Second Amended Complaint fails to state a claim upon which relief can be granted,

   in part, because:

               a. Plaintiffs do not allege the violation of any right protected against infringement by

                    private actors; and

               b. The United States Congress has not enacted any legislation proscribing or creating a

                    private cause of action with respect to the putative badges and incidents of slavery

                    alleged herein (such as a putative right to be free of racially motivated violence).

               c. Plaintiffs who are not African American do not have any rights under the 13th

                    Amendment to the United States Constitution to be free from alleged badges and

                    incidents of slavery.

               d. Section 8.01 – 42.1 of the Code of Virginia is overly broad and unduly vague and,

                    therefore, violates the 1st, 5th, and 14th Amendments to the United States Constitution

                    and Article I, Sections 11 and 12 of the Constitution of Virginia.

               e. Plaintiffs have failed to adequately plead either statutory conspiracy under section

                    1985(3) or common law conspiracy under Virginia Law.

                                             SECOND DEFENSE

           379.     Any allegation not expressly and unequivocally admitted herein is hereby denied.

                                              THIRD DEFENSE

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 58 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 58 of 63 Pageid#: 7163
            380.      Defendants did not conspire with any person.

                                              FOURTH DEFENSE

            381.      Defendants did not engage in any tortious or illegal acts; Defendants did not encourage

   or incite any tortious or illegal acts; and defendant did not conspire to effect the commission of tortious

   or illegal acts.

                                                FIFTH DEFENSE

            382.      All alleged statements by the Defendants are forms of speech protected by the 1st and

   14th Amendments to the Constitution of the United States and under Article I, Section 12 of the

   Constitution of Virginia.

                                                SIXTH DEFENSE

            383.      Any Communications, including meetings, between Defendants and any other alleged

   conspirators are forms of association protected by the 1st and 14th Amendments to the United States

   Constitution and under Article I, Section 12 of the Constitution of Virginia.

                                             SEVENTH DEFENSE

            384.      Defendants did not know any of the alleged wrongs about to be committed pursuant to

   the alleged conspiracies.

                                               EIGHTH DEFENSE

            385.      Defendants did not have the power to prevent or aid in the prevention of any alleged

   wrongs about to be committed pursuant to the alleged conspiracies.

                                               NINTH DEFENSE

            386.      Defendants did not have the power to prevent or aid in the prevention and/or termination

   of any alleged conspiracies.

                                               TENTH DEFENSE

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 59 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 59 of 63 Pageid#: 7164
            387.   Plaintiffs assumed the risk of any alleged injuries of which they complain, and

   therefore, their claims are barred.

                                          ELEVENTH DEFENSE

            388.   Plaintiffs were contributorily negligent, and therefore, their claims are barred.

                                            TWELTH DEFENSE

            389.   Any injuries allegedly sustained by Plaintiffs were proximately caused by persons other

   than the Defendants and over whom Defendants had not control or for whom Defendants do not have

   any legal responsibility.

                                          THIRTEETH DEFENSE

            390.   Any alleged injuries to plaintiffs are not as severe or as extensive as alleged by

   Plaintiffs.

                                         FOURTEENTH DEFENSE

            391.   One or more causes of injury to Plaintiffs and/or alleged injuries to Plaintiffs were not

   reasonably foreseeable by Defendants.

                                          FIFTEENTH DEFENSE

            392.   The independent actions of James Fields were not reasonably foreseeable by

   Defendants.

                                          SIXTEENTH DEFENSE

            393.   Any alleged acts of James Fields any acts of violence other than those in self-defense

   were not objects of any alleged conspiracy.

                                         SEVENTEENTH DEFENSE

            394.   Any injunctive relief against Defendants would constitute an unconstitutional prior

   restraint on protected speech and/or association.

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 60 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 60 of 63 Pageid#: 7165
                                        EIGHTEENTH DEFENSE

           395.    Defendants reserve the right to assert any other defense, whether affirmative or

   otherwise, and herby notifies Plaintiffs that they will invoke any other defense supported by the facts,

   whether now know or adduced in discovery and/or at trial.

   WHEREFORE, the premises considered, Defendants National Socialist Movement, Nationalist Front,

   and Jeff Schoep request the following relief:


       a. entry of a judgment in favor of Defendant against each Plaintiff and dismissal of the Second

   Amended Complaint with prejudice;

       b. an award of all taxable costs; and

       c. an award of such other or further relief as this Court might deem just and proper.

                                           Respectfully Submitted,

                                           JEFF SCHOEP, THE NATIONAL SOCIALIST
                                           MOVEMENT, and “THE NATIONALIST FRONT”
                                           By Counsel

                                                           By: /s/ W. Edward ReBrook, IV
                                                               W. Edward ReBrook, IV (VSB 84719)
                                                               The ReBrook Law Office
                                                               6013 Clerkenwell Court
                                                               Burke, VA 22015
                                                               Mobile: 571.215.9006
                                                               Email: Edward@ReBrookLaw.com

                                     CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of the foregoing Answer and Grounds for
   Defense to Plaintiffs’ Second Amended Complaint has been filed with the Clerk of Court
   through the CM/ECF System, which will send a notice of electronic filing of this pleading to all
   counsel of record, including:

           Philip M. Bowman, Esq. Boies, Schiller, Flexner
           575 Lexington Avenue
   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 61 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 61 of 63 Pageid#: 7166
         New York, New York 10022 pbowman@bsfllp.com

         Robert T. Cahill, Esq. Cooley, LLP
         11951 Freedom Drive
         14th Floor
         Reston, Virginia 20190 rcahll@cooley.com

         Roberta Kaplan, Esq. Kaplan & Company, LLP
         350 Fifth Avenue, Suite 7110
         New York, New York 10118 rkaplan@kaplanandcompany.com

         Karen L. Dunn, Esq. Boies, Schiller, Flexner
         1401 New York Avenue, N.W.
         Washington, D.C. 20005 kdunn@bsfllp.com

         Alan Levine, Esq. Cooley, LLP
         1299 Pennsylvania Avenue, N.W.
         Suite 700
         Washington, D.C. 20004 alevine@cooley.com

         Justin Sanders Gravatt, Esq. Duane, Hauck, Davis & Gravatt
         100 West Franklin Street
         Suite 100
         Richmond, Virginia 23220 jgravatt@dhdglaw.com

         Bryan Jones, Esq.
         106 West South Street
         Suite 211
         Charlottesville, Virginia 22902 bryan@bjoneslegal.com

         Elmer Woodard, Esq.
         5661 U.S. Highway 29
         Blairs, Virginia 24527 isuecrooks@comcast.net

         James Edward Kolenich, Esq.
         9435 Waterstone Boulevard
         Suite 140
         Cincinnati, Ohio 45429.
         jek318@gmail.com

                                                           /s/ W. Edward ReBrook, IV
                                                         W. Edward ReBrook, IV (VSB 84719)
                                                         The ReBrook Law Office
                                                         6013 Clerkenwell Court
                                                         Burke, VA 22015

   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 62 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 62 of 63 Pageid#: 7167
                                                     Mobile: 571.215.9006
                                                     Email: Edward@ReBrookLaw.com




   _____________________________________________________________________________________
   Sines v. Kessler et. al.                                                Page 63 of 63
   Answer and Grounds for Defense

Case 3:17-cv-00072-NKM-JCH Document 577 Filed 10/18/19 Page 63 of 63 Pageid#: 7168
